DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagars et al. (US 2016/0133916 A1), and further in view of Kong (WO 2014/010872 A1).
Regarding claim 1, Zagars teaches an electrochemical cell (Title, Abstract), comprising: 
a power-generating element (200) comprising a semi-solid positive electrode (240), a semi-solid negative electrode (250), a separator located between the semi-solid positive electrode and the semi-solid negative electrode (230), a positive-electrode current collector electrically connected to the semi-solid positive electrode (210), and a negative-electrode current collector electrically connected to the semi-solid negative electrode (220), (“FIGS. 2-4 show an electrochemical cell 200 that includes a positive current collector 210 and a negative current collector 220. A semi-solid cathode 240 is disposed on the positive current collector 210 and a semi-solid anode 250 is disposed on the negative current collector 220. A separator 230 is disposed between the semi-solid cathode 240 and the semi-solid anode 250”, [0055]; the current collectors are directly disposed on their respective electrodes in a manner and would therefore have electrical connection to their respective electrodes; element 100 is an electrochemical cell and as such is intended for power generation); 
and a packaging body which encases the power-generating element (“The electrochemical cell 200 is disposed in a pouch 260.”, [0055]),
wherein the packaging body comprises a first packaging portion which covers the positive-electrode current collector, and a second packaging portion which covers the negative-electrode current collector, and the first packaging portion is separate from the second packaging portion (fig. 2 and the exploded view of fig. 4 shows that packaging 260 has a first/top portion which covers the positive electrode current collector 210 and a second/bottom portion which covers the negative electrode current collector 220; the first portion and the second portion are separated by the stack of electrodes, current collectors, and separator).
Zagars does not teach that the packaging body comprises a plurality of holes which open on an inner side of the packaging body and an outer side of the packaging body, or that at least one of the plurality of holes is positioned in the first packaging portion, and at least a different one of the plurality of holes is positioned in the second packaging portion.
Kong teaches an electrochemical cell (“secondary battery”, Title, Abstract) for a lithium ion battery ([0006]) with a casing, which is a pouch similar to the claimed packaging. The casing of Kong comprising a first/top portion 135 and a second/bottom portion 133 which are separated by the electrode assembly 110 (figs. 3 and 4 show how the electrode assembly 110 makes the first portion separate from the second portion). Specifically, Kong teaches that the packaging body (130) comprises holes which open on an inner side of the packing body and an outer side of the packaging body (“an exterior material (130) having a sealing part (137) sealed along the edge to accommodate the electrode assembly (110) therein, and having a hole (139) penetrating the sealing part (137)”, [41]; figs. 3 and 4 show how the holes open on an inner side of the packaging body, facing the inner side of the seal portion 137 of the packaging, and on an outer side, facing away from the battery case).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the packing body of Zagars by adding the holes of Kong, since the holes allow for gas generated during charging and discharging to be safely vented rather than causing an explosion (“According to the present invention, when gas is generated by overcharging or short-circuiting inside the exterior material by forming a hole in the sealing part of the exterior material, the sealing of the sealing part can be released and gas can be discharged. Therefore, the present invention can prevent the secondary battery from exploding, thereby preventing damage to the peripheral device or preventing damage to the human body”, [29]). Though Zagars does not specifically mention the problem of gas generation, Zagars teaches a battery with a lithium-ion active material that, being the same active material as taught by Kong, would be expected to have the same side reaction of gas generation (“In some embodiments, the positive semi-solid electroactive material contains lithium positive electroactive materials and the lithium cations are shuttled between the negative electrode and positive electrode, intercalating into solid, host particles suspended in a liquid electrolyte.”, [0052]).
Zagars as modified to include the plurality of holes taught by Kong will have holes such that at least one of the plurality of holes is positioned in the first packaging portion, and at least a different one of the plurality of holes is positioned in the second packaging portion (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong, i.e. at least one hole is positioned in the first/top packaging portion and at least one hole is positioned in the second/bottom portion so that the hole passes through both portions; figs. 3 and 4 of Kong show how both the top sheet and the bottom sheet, which correspond respectively to the first region and second region of Zagars, each have at least one of the plurality of holes; since Kong has a plurality of through holes, at least one hole may be considered as passing through the first portion, and at least a different through hole may be considered as passing through the second portion).
Regarding claim 3, Zagars as modified by Kong teaches the electrochemical cell of claim 1, 
wherein the positive-electrode current collector 210 comprises a first plane opposed to the semi-solid positive electrode 240 (fig. 2-4 of Zagars show that the positive-electrode current collector 210 is plane-shaped and parallel to the positive electrode 240 such that the two planar elements face, or oppose, each other),
the packaging body 260 comprises a first region which does not overlap with the positive-electrode current collector 210, as seen in a direction perpendicular to the first plane (fig. 2 of Zagars shows that the packaging body 260 has a first region around the edge of the cell which does not overlap the electrode stack, including the positive electrode current collector 210; “The prepared electrochemical cell 200 can be vacuum sealed in a prismatic pouch 260”, [0060]; fig. 11H also shows how the first/edge region of Zagars is a sealing region),
and the plurality of holes are positioned in the first region (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong; “as shown in in Fig. 10, a plurality of holes 139 of the secondary battery 200 may be formed along the sealing portion 137”, [49], Kong; the sealing part of Kong corresponds to the first/edge region of Zagars).
Regarding claim 4, Zagars as modified by Kong teaches the electrochemical cell of claim 1, 
wherein the negative-electrode current collector 220 comprises a second plane opposed to the semi-solid negative electrode 250 (fig. 2-4 of Zagars show that the negative-electrode current collector 220 is plane-shaped and parallel to the negative electrode 250 such that the two planar elements face, or oppose, each other),
the packaging body 260 comprises a second region which does not overlap with the negative-electrode current collector 220, as seen in a direction perpendicular to the second plane (fig. 2 of Zagars shows that the packaging body 260 has a second region around the edge of the cell which does not overlap the electrode stack, including the negative electrode current collector 220; “The prepared electrochemical cell 200 can be vacuum sealed in a prismatic pouch 260”, [0060]; fig. 11H also shows how the second/edge region of Zagars is a sealing region).
and the plurality of holes are positioned in the second region (“as shown in FIGS. 1 to 4, a hole 139 passing through the sealing part 137 is formed in the exterior material 130”, [47], Kong; “as shown in in Fig. 10, a plurality of holes 139 of the secondary battery 200 may be formed along the sealing portion 137”, [49], Kong; the sealing part of Kong corresponds to the second/edge region of Zagars).
Regarding claim 5, Zagars as modified by Kong teaches electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210 (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and figs. 2-4 of Zagars), 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first side, and the positive-electrode terminal 214 comprises a first end and a second end, the first end being connected to the first side within the packaging body 260, the second end being exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular positive current collector 210 has a first side from which the electrode terminal extends, a first end of the positive terminal 214 is connected to the first side of the positive electrode current collector 210 inside the packaging 260, and a second end of the terminal 214 is exposed outside of the packaging body 260), 
the first region is divided, by a straight line extending from a side opposite to the first side of the positive-electrode current collector 210, into a third region from which the positive-electrode terminal 214 is exposed and a fourth region which is an other region than the third region (figs. 2-4 of Zagars show that the first region may be divided by a straight line located opposite the first side to form a third region where the terminal 214 is located and a fourth region that is other than the third region), 
and some of the plurality of holes are positioned in the fourth region (annotated fig. 10 of Kong shows the division of the first/edge/sealing region into third and fourth regions, with a plurality of holes 139 positioned in the fourth region).

    PNG
    media_image1.png
    407
    584
    media_image1.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 5
Regarding claim 6, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220 (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second side, and the negative-electrode terminal 224 comprises a first end and a second end, the first end being connected to the second side within the packaging body 260, the second end being exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular negative current collector 220 has a second side from which the electrode terminal 224 extends, a first end of the negative terminal 224 is connected to the second side of the negative electrode current collector 220 inside the packaging, and a second end of the terminal 224 is exposed outside of the packaging body 260), 
the second region is divided, by a straight line extending from a side opposite to the second side of the negative-electrode current collector 220, into a fifth region from which the negative-electrode terminal 224 is exposed and a sixth region which is an other region than the fifth region (figs. 2-4 of Zagars show that the second region may be divided by a straight line located opposite the second side to form a fifth region where the terminal 224 is located and a sixth region that is other than the fifth region), 
and some of the plurality of holes are positioned in the sixth region (annotated fig. 10 of Kong shows the division of the second/edge/sealing region into fifth and sixth regions, with a plurality of holes 139 positioned in the sixth region).

    PNG
    media_image2.png
    407
    582
    media_image2.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 6
Regarding claim 7, Zagars as modified by Kong teaches the electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210, the positive-electrode terminal 214 comprising a first end and a second end (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and figs. 2-4 of Zagars; the positive terminal 214 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first corner and a second corner which is positioned on a diagonal line of the positive-electrode current collector with respect to the first corner (figs. 2‐4 of Zagars show that when viewed in a direction perpendicular to the first plane, the positive current collector 210 is quadrangular with a first corner and a diagonally opposite second corner),
in the positive-electrode terminal 214, the first end is connected to the positive-electrode current collector 210 in a vicinity of the first corner within the packaging body 260, and the second end is exposed out of the packaging body 260 (figs. 2‐4 of Zagars show that a first end of the positive terminal 214 is connected inside the packaging 260 near the first corner, and a second end of the terminal 214 is exposed outside of the packaging body 260), 
and some of the plurality of holes are positioned in a vicinity of the second corner (annotated figure 10 shows several holes positioned near the second corner, diagonally opposite the corner where the positive electrode terminal is located).

    PNG
    media_image3.png
    407
    582
    media_image3.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 7
Regarding claim 8, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220, the negative-electrode terminal 224 comprising a first end and a second end (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars; the negative terminal 224 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a third corner and a fourth corner which is positioned on a diagonal line of the negative-electrode current collector 220 with respect to the third corner (figs. 2‐4 of Zagars show that when viewed in a direction perpendicular to the first plane, the negative current collector 220 is quadrangular with a third corner and a diagonally opposite fourth corner),
in the negative-electrode terminal 224, the first end is connected to the negative-electrode current collector 220 in a vicinity of the third corner within the packaging body 260, and the second end is exposed out of the packaging body 260 (figs. 2‐4 of Zagars show that a first end of the negative terminal 224 is connected inside the packaging 260 near the third corner, and a second end of the terminal 224 is exposed outside of the packaging body 260), 
and some of the plurality of holes are positioned in a vicinity of the fourth corner (annotated figure 10 shows several holes positioned near the fourth corner, diagonally opposite the corner where the negative electrode terminal is located).

    PNG
    media_image4.png
    407
    582
    media_image4.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 8
Regarding claim 9, Zagars as modified by Kong teaches the electrochemical cell according to claim 3, further comprising: 
a positive-electrode terminal (positive lead 214) electrically connected to the positive-electrode current collector 210, the positive-electrode terminal 214 comprising a first end and a second end (“The positive current collector 210 includes a tab 212 that is coupled with a positive lead 214.”, [0056] and figs. 2-4 of Zagars; the positive terminal 214 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the first plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first side, and in the positive-electrode terminal 214, the first end is connected to the first side within the packaging body 260 and the second end is exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular positive current collector 210 has a first side from which the electrode terminal extends, the first end of the positive terminal 214 is connected to the first side of the positive electrode current collector 210 inside the packaging 260, and the second end of the terminal 214 is exposed outside of the packaging body 260), 
the first region is divided, by a straight line extending from the first side, into a seventh region from which the positive-electrode terminal 214 is exposed and an eighth region which is an other region than the seventh region (figs. 2-4 of Zagars show that the first region may be divided by a straight line located along the first side to form a seventh region where the terminal 214 is located and an eighth region that is other than the seventh region), 
and some of the plurality of holes are positioned in the seventh region (annotated fig. 10 of Kong shows the division of the first/edge/sealing region into seventh and eighth regions, with some of the plurality of holes 139 positioned in the seventh region).

    PNG
    media_image5.png
    407
    582
    media_image5.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 9
Regarding claim 10, Zagars as modified by Kong teaches the electrochemical cell according to claim 4, further comprising: 
a negative-electrode terminal (negative lead 224) electrically connected to the negative-electrode current collector 220, the negative-electrode terminal 224 comprising a first end and a second end (“The negative current collector 220 also includes a tab 222 that is coupled with negative lead 224.”, [0057] and figs. 2-4 of Zagars; the negative terminal 224 is rectangular with one end inside the packaging 260 and a second end outside of the packaging 260), 
wherein, when viewed in a direction perpendicular to the second plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second side, and in the negative-electrode terminal 224, the first end is connected to the second side within the packaging body 260 and the second end is exposed out of the packaging body 260 (figs. 2-4 of Zagars show that the quadrangular negative current collector 220 has a second side from which the electrode terminal 224 extends, a first end of the negative terminal 224 is connected to the second side of the negative electrode current collector 220 inside the packaging, and a second end of the terminal 224 is exposed outside of the packaging body 260), 
the second region is divided, by a straight line extending from the second side, into a ninth region from which the negative-electrode terminal 224 is exposed and a tenth region which is an other region than the ninth region (figs. 2-4 of Zagars show that the second region may be divided by a straight line along the second side to form a ninth region where the terminal 224 is located and a tenth region that is other than the ninth region), 
and some of the plurality of holes are positioned in the ninth region (annotated fig. 10 of Kong shows the division of the second/edge/sealing region into ninth and tenth regions, with some of the plurality of holes 139 positioned in the ninth region).

    PNG
    media_image6.png
    407
    582
    media_image6.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 10
Regarding claim 11, Zagars as modified by Kong teaches the electrochemical cell of claim 9, 
wherein, when viewed in a direction perpendicular to the first plane, the negative-electrode current collector 220 is given a quadrangular shape comprising a second plane (figs. 2‐4 of Zagars show that the negative current collector 220 is a quadrangular second plane when viewed in a direction perpendicular to the first plane), 
the positive-electrode current collector 210 comprises an eleventh region in which the first plane and the second plane overlap with each other, and the packaging body 260 comprises a twelfth region in which an extension region of the eleventh region extending toward an exposed portion of the positive-electrode terminal 214 and the seventh region overlap with each other (figs. 2‐4 of Zagars show that the positive current collector 210 comprises an eleventh region formed by the overlap of the first plane and the second plane, and the package 260 has a twelfth region formed by overlap of the seventh region and an extension of the eleventh region towards the exposed end of terminal 214),
and some of the plurality of holes are positioned in the twelfth region (annotated fig. 10 of Kong shows the division of the battery cell surface into eleventh and twelfth regions, with some of the plurality of holes 139 positioned in the twelfth region).

    PNG
    media_image7.png
    407
    582
    media_image7.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 11
Regarding claim 12, Zagars as modified by Kong teaches the electrochemical cell of claim 10, 
wherein, when viewed in a direction perpendicular to the second plane, the positive-electrode current collector 210 is given a quadrangular shape comprising a first plane (figs. 2‐4 of Zagars show that the positive current collector 210 is a quadrangular first plane when viewed in a direction perpendicular to the second plane), 
the negative-electrode current collector 220 comprises a thirteenth region in which the first plane and the second plane overlap with each other, the packaging body 260 comprises a fourteenth region in which an extension region of the thirteenth region extending toward an exposed portion of the negative-electrode terminal 224 and the ninth region overlap with each other (figs. 2‐4 of Zagars show that the negative current collector 220 comprises a thirteenth region formed by the overlap of the first plane and the second plane, and the package 260 has a fourteenth region formed by overlap of the ninth region and an extension of the thirteenth region towards the exposed end of terminal 214), 
and some of the plurality of holes are positioned in the fourteenth region (annotated fig. 10 of Kong shows the division of the battery cell surface into thirteenth and fourteenth regions, with some of the plurality of holes 139 positioned in the fourteenth region).

    PNG
    media_image8.png
    407
    582
    media_image8.png
    Greyscale

Annotated Fig. 10 of Kong for Claim 12
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zagars et al. (US 2016/0133916 A1), and further in view of Kong (WO 2014/010872 A1) as applied to claim 1 above, and further in view of Taguchi et al. (JP 2010/238860 A, cited on IDS of 04/28/2020; citations refer to machine translation provided with IDS of 04/28/2020).
Regarding claim 14, modified Zagars teaches the electrochemical cell according to claim 1. Zagars does not teach that each of the plurality of holes does not pass through both the first packaging portion and the second packaging portion.6
Taguchi teaches a laminate packaging for an electrochemical device, similar to the packaging of Zagars and the casing of Kong (“The present invention relates to a laminate exterior power storage device, and more particularly, to a laminate exterior power storage device in which a power storage device element such as a battery or a capacitor (capacitor) is accommodated by an exterior package made of 2 exterior films”, [0001], Taguchi). Taguchi teaches that packaging includes a first/top portion 21 A and a second/bottom portion 21 B (“In this laminate exterior power storage device 10, the outer package 20 is configured such that a rectangular upper outer package film 21 A and a lower outer package film 21 B, each having a heat fusible property, are airtightly bonded to each other”, [0013], figs. 3 and 4, Taguchi). Specifically, Taguchi teaches safety valve 27 with a hole portion 26 that passes through only one of the packaging portions (“a hole portion 26 formed in the center of the seal portion 25 and penetrating the upper outer film 21 A”, [0014], Taguchi; figs. 3 and 4 of Taguchi show that the hole portion 26 does not penetrate the second/bottom/lower packaging portion 21 B).
	It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the holes of Kong in modified Zagars by substituting the holes of Taguchi such that each of the plurality of holes passes through one or the other of the first packaging portion and the second packaging portion, and not through both portions, since the holes of Taguchi will predictably provide the same safety valve function as the holes of Kong. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.
On p. 8, Applicant argues that it would not have been obvious to combine Zagars and Kong because Zagars teaches a packaging body with separate members and Kong teaches a packaging body with integrated members. Both Zagars and Kong teach a packaging body that is formed of two separate members, a top portion and a bottom portion, as discussed above in the rejection of claim 1 under 35 U.S.C. 103. Specifically, figures 3 and 4 of Kong show how the top packaging portion 135 and the bottom packaging portion 133 are separate elements assembled into one packaging body. The top portion and the bottom portion may be considered separate elements even when the edges of said portions are integrated by sealing, because the electrode stack inside the packaging maintains a degree of separation between the top portion and the bottom portion. 
On p. 8-9, Applicant argues that the combination of Zagars and Kong results in a through hole that passes through both the top portion and the bottom portion. The through hole consists of a hole in the top portion and a hole in the bottom portion, as shown in figs. 3 and 4 of Kong. Since Kong has a plurality of through holes, at least one through hole may be considered as passing through the first/top portion and at least a different through hole may be considered as passing through the second/bottom portion. 
The rejection of claims 1 and 3-12 under 35 U.S.C. 103 of 03/25/2022 is substantially maintained, and modified in response to the amendments to claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728